internal_revenue_service national_office technical_advice_memorandum date tam-148343-03 cc fip br03 number release date index uil no case-mis no --------------------------------------------------------------------------- ---------------------------------------- --------------------------- taxpayer's name taxpayer's address taxpayer's identification no years involved date of conference legend legend ------------------------------------------ -------------------------- ------------------------ ---------------- --------------- --------------------- ------------------------------------------ --------------------------------------------------------------------------------- ------------------------ -------------- -------------------------------- ----------------------------------------------- seller seller’s subsidiary --------------------------------------------------------------------------------------------------------- buyer note buyer business modification cn cn sn date date date date date date payment_date payment_date ------------------- --------------------------- ------------------- ----------------- --------------------------- ---------------------- --------- ------------- ----------------------------------------------------------- ----------------------------------------------------------- -------------------------------------------------------------- tam-148343-03 year principal principal principal principal issue_price issue_price issue_price issue_price issue_price issue_price amount amount amount amount amount number number number rate yield yield ------- ------------------- ------------------- ------------------- ------------------- ------------------- ------------------- ------------------- ------------------- ------------------- ------------------- ------------------- ------------------- ------------------- ----- ------- --------------- --------------- -- ------- ------- --------- issues how are the issue prices of notes cn cn and sn determined a does sec_1_1275-2 of the income_tax regulations apply to aggregate cn and sn b if cn and sn are aggregated what is the issue_price of the aggregated note c if cn and sn are aggregated what is the issue_price of cn if cn and sn are aggregated what is the adjusted_basis of sn on the date that seller sells sn to note buyer conclusions the issue prices of notes cn cn and sn are determined as follows a sec_1_1275-2 applies to aggregate cn and sn tam-148343-03 b the issue_price of the aggregated note is the aggregate amount of cash seller’s subsidiary paid for them which is amount c the issue_price of cn is its stated_redemption_price_at_maturity under sec_1273 of the internal_revenue_code which is principal when seller sells sn to note buyer the adjusted_basis of the aggregated note is allocated between cn and sn in proportion to their stated principal amounts facts buyer purchased seller’s business on date buyer delivered number unregistered shares of buyer common_stock worth amount and a note cn to seller for the business also on date buyer delivered two notes cn and sn to seller’s subsidiary for amount cash the acquisition was done pursuant to an acquisition agreement dated date as subsequently amended acquisition agreement cn and cn pay interest semi-annually with payment dates on payment_date and payment_date beginning on date at the rate of rate per annum the notes mature on date they have stated principal amounts of principal and principal respectively principal in the aggregate they are convertible into a total number of number shares of buyer common_stock at an effective conversion price equal to amount per share sn pays interest semiannually with payment dates on payment_date and payment_date beginning on date at the rate of rate per annum the note matures on date one day earlier than date it has a stated principal_amount of principal it is subordinated to cn and cn and substantially_all of buyer’s other indebtedness it is not convertible into stock none of the notes are traded_on_an_established_market within the meaning of sec_1_1273-2 the notes provide for adequate_stated_interest for purposes of sec_1274 in addition for purposes of this memorandum we assume that the interest on cn cn and sn is qualified_stated_interest qsi under sec_1_1273-1 and that cn was not issued in a potentially_abusive_situation under sec_1274 and sec_1_1274-3 seller claimed one set of issue prices for cn cn and sn on its federal_income_tax return for year and a different set in an informal claim raised during examination face return informal structuring of the transactions note buyer a person unrelated to both buyer and seller participated in the principal principal principal tam-148343-03 cn cn sn subsidiary and then sold sn to note buyer for amount the sale price amount is greater than the tax_return issue_price of sn issue_price but less than the informal claim issue_price of sn issue_price on date less than six months after date seller purchased sn from seller issue_price issue_price issue_price issue_price issue_price issue_price in response to an idr seller stated that cn cn and sn were all issued as part of a common plan or as a single transaction or a series of related transactions quoting language from sec_1_1275-1 seller stated that the three notes were issued pursuant to a single contract and as an integral part of seller’s sale of seller’s business to buyer in its annual report for year seller stated that cn cn and sn were issued as a result of the sale of seller’s business to buyer the acquisition agreement describes closing date deliveries between seller and buyer with respect to seller’s business in two sections the acquisition agreement describes closing date deliveries between seller’s subsidiary and buyer with respect to cn and sn in a third section in its annual report for year seller stated that buyer received amount in cash to facilitate the deployment of buyer’s modification throughout the business the acquisition agreement states that for purposes of sec_1273 the issue prices of cn cn and sn will be determined by the formula amount issue_price per dollar_figure face those issue prices imply that the three notes all have the same yield_to_maturity in a regulatory report for the period including date buyer stated that certain notes which appeared to be cn and cn had an effective yield_to_maturity of yield and that another note which appeared to be sn had an effective yield_to_maturity of yield those yields are inconsistent with the issue prices in the informal claim law and analysis issue a sec_1_1275-2 provides generally that debt instruments issued in connection with the same transaction or related transactions determined based on all the facts and circumstances are treated as a single debt_instrument for purposes of sec_1271 through and the regulations thereunder oid rules this rule ordinarily applies only to debt instruments of a single issuer that are issued to a single holder the service may however aggregate debt instruments that are issued by more than one issuer or that are issued to more than one holder if the debt instruments are issued the yield for sn implied by the informal claim issue_price issue_price is approximately number percentage points less than the yield implied by the price for which seller sold sn to note buyer amount at the adverse conference seller was unable to explain the change in yield in particular seller was unable to explain the change by reference to changes in interest rates or changes in buyer’s credit rating tam-148343-03 in an arrangement that is designed to avoid the aggregation rule for example debt instruments issued by or to related parties or debt instruments originally issued to different holders with the understanding that the debt instruments will be transferred to a single holder sec_1_1275-2 provides two exceptions to the general_rule of sec_1_1275-1 the general_rule of sec_1_1275-2 effectively consists of two component rules the first component rule is an absolute rule that applies in cases involving debt instruments issued by a single issuer to a single holder the second component rule authorizes but does not require the service to aggregate debt instruments in cases involving multiple issuers or multiple holders both rules are subject_to the exceptions in sec_1_1275-2 cn cn and sn were issued in connection with buyer’s acquisition of seller’s business they were issued pursuant to the acquisition agreement seller described them as having been issued in connection with buyer’s acquisition of seller’s business seller stated that the amount in cash delivered by seller’s subsidiary to buyer in exchange for cn and sn was intended to facilitate the deployment of buyer’s modification throughout the business we conclude that cn and sn were issued in connection with the same transaction sec_1_1275-2 provides that sec_1_1275-2 does not apply to a debt_instrument if i the debt_instrument is part of an issue a substantial portion of which is traded_on_an_established_market within the meaning of sec_1_1273-2 or ii the debt_instrument is part of an issue a substantial portion of which is issued for money or for property traded_on_an_established_market within the meaning of sec_1_1273-2 to parties who are not related to the issuer or holder and who do not purchase other debt instruments of the same issuer in connection with the same transaction or related transactions neither cn nor sn is part of an issue a substantial portion of which is traded_on_an_established_market within the meaning of sec_1_1273-2 nor is either note part of an issue a substantial portion of which is issued to parties unrelated to seller’s subsidiary we conclude that neither of the exceptions in sec_1_1275-2 and ii applies to prevent aggregation under sec_1_1275-2 we conclude that cn and sn are aggregated under the first component rule_of sec_1_1275-2 thus cn and sn are treated as a single debt_instrument aggregated note for purposes of the oid rules issue b sec_1273 provides in part that in the case of any issue of debt instruments a publicly offered and b not issued for property the issue_price is the initial_offering_price to the public excluding bond houses and brokers at which price a substantial amount of such debt instruments was sold in the case of any issue of debt instruments not issued for property and not publicly offered the issue_price of each such instrument is the price paid_by the first buyer of such debt_instrument in the tam-148343-03 case of a debt_instrument which is issued for property and which a is part of an issue a portion of which is traded on an established_securities_market or b i is issued for stock_or_securities which are traded on an established_securities_market or ii to the extent provided in regulations is issued for property other than stock_or_securities of a kind regularly_traded on an established market the issue_price of such debt_instrument shall be the fair_market_value of such property and except in any case a to which sec_1273 or applies or b to which sec_1274 applies the issue_price of a debt_instrument which is issued for property shall be the stated_redemption_price_at_maturity srpm sec_1_1273-2 provides that if a substantial amount of the debt instruments in an issue is issued for money the issue_price of each debt_instrument in the issue is the first price at which a substantial amount of the debt instruments is sold for money thus if an issue consists of a single debt_instrument that is issued for money the issue_price of the debt_instrument is the amount_paid for the instrument sec_1_1275-1 provides that two or more debt instruments issued on or after date and before date are part of the same issue if the debt instruments i have the same credit and payment terms and ii are sold reasonably close in time either pursuant to a common plan or as part of a single transaction or a series of related transactions the aggregated note comprises an issue because no other debt_instrument has the same credit and payment terms the entire amount of the debt instruments in that issue is issued for money we conclude that the issue_price of the aggregated note is determined under sec_1_1273-2 that issue_price is the aggregate amount seller’s subsidiary paid for cn and sn which is amount issue c after aggregation cn and sn are treated as a single debt_instrument for sec_1_1273-2 provides that if a substantial amount of the debt purposes of the oid rules after aggregation cn is no longer treated as a separate debt_instrument and therefore is not available to be determined to be part of the same issue with cn under sec_1_1275-1 in addition the aggregated note does not have the same credit and payment terms as cn thus cn is not part of an issue a substantial amount of which is issued for money we conclude that the issue_price of cn is not determined under sec_1_1273-2 instruments in an issue is traded_on_an_established_market within the meaning of sec_1_1273-2 and the issue is not described in sec_1_1273-2 the issue_price of each debt_instrument in the issue is the fair_market_value of the debt_instrument determined as of the issue_date as defined in sec_1_1273-2 of cn is not determined under sec_1_1273-2 cn is not traded_on_an_established_market we conclude that the issue_price sec_1_1273-2 provides that if a substantial amount of the debt sec_1_1273-2 provides that if an issue of debt instruments is not cn is not issued for property that is traded_on_an_established_market we tam-148343-03 instruments in an issue is issued for property that is traded_on_an_established_market within the meaning of sec_1_1273-2 and the issue is not described in sec_1_1273-2 or b the issue_price of each debt_instrument in the issue is the fair_market_value of the property determined as of the issue_date as defined in sec_1_1273-2 conclude that the issue_price of cn is not determined under sec_1_1273-2 described in sec_1_1273-2 b or c the issue_price of each debt_instrument in the issue is determined as if the debt_instrument were a separate issue if the issue_price of a debt_instrument that is treated as a separate issue under the preceding sentence is not determined under sec_1_1273-2 b or c and if sec_1274 applies to the debt_instrument the issue_price of the instrument is determined under sec_1274 otherwise the issue_price of the debt_instrument is its srpm under sec_1273 sec_1_1274-1 provides that sec_1274 does not apply to a debt_instrument if i all interest payable on the instrument is qsi ii the stated rate of interest is at least equal to the test rate of interest as defined in sec_1_1274-4 iii the debt_instrument is not issued in a potentially_abusive_situation as defined in sec_1_1274-3 and iv no payment from the buyer-borrower to the seller-lender designated as points or interest is made at the time of issuance of the debt_instrument we conclude that sec_1274 does not apply to cn we conclude that the issue_price of cn is its srpm under sec_1273 this conclusion is not affected by the fact that cn and the number sec_1_1273-1 provides in part that a debt instrument’s srpm is the sum of all payments provided by the debt_instrument other than qsi payments because all of the interest on cn is qsi the srpm of cn is its stated principal_amount which is principal we conclude that the issue_price of cn is principal unregistered shares of buyer common_stock constitute an investment_unit sec_1_1273-2 provides that under sec_1273 an investment_unit is treated as if the investment_unit were a debt_instrument the issue_price of the investment_unit is determined under sec_1_1273-2 b or c if applicable the issue_price of the investment_unit is then allocated between the debt_instrument and the property right or rights that comprise the unit based on their relative fair market values if sec_1 a b and c are not applicable however the issue_price of the debt_instrument that is part of the investment_unit is determined under sec_1273 or sec_1274 whichever is applicable not determined under sec_1_1273-2 b or c for the same reasons that the issue_price of cn was not so determined thus the issue_price of cn is the issue_price of the investment_unit consisting of cn and the buyer stock is tam-148343-03 determined under sec_1273 in the same way it was determined for cn separately issue after aggregation cn and sn are treated as a single debt_instrument for purposes of the oid rules the basis and the issue_price of the aggregated note are both equal to the aggregate purchase_price of cn and sn sec_1012 and sec_1_1273-2 the srpm of the aggregated note exceeds the issue_price of the aggregated note thus the aggregated note has oid in an amount equal to that excess the basis and the adjusted_issue_price of the aggregated note are then adjusted for the oid accruals on the aggregated note sec_1_1272-1 and sec_1_1275-1 those oid accruals generally will not be equal to the sums of the oid accruals that would have been computed separately for cn and sn regardless of the allocation of the aggregate purchase_price between the two notes when sn is sold and cn is retained it is necessary to determine separate bases and adjusted issue prices for cn and sn the oid rules do not explain how to determine separate bases and adjusted issue prices when debt instruments that have been aggregated under sec_1_1275-2 are disaggregated the pro_rata prepayment rule_of sec_1_1275-2 suggests a way to determine separate bases and adjusted issue prices for cn and sn that is consistent with the principles of the oid rules sec_1_1275-2 provides that a pro_rata prepayment is treated as a payment in retirement of a portion of a debt_instrument which may result in a gain_or_loss to the holder generally the gain_or_loss is calculated by assuming that the original debt_instrument consists of two instruments one that is retired and one that remains outstanding the adjusted_issue_price holder’s adjusted_basis and accrued but unpaid oid of the original debt_instrument determined immediately before the pro_rata prepayment are allocated between these two instruments based on the portion of the instrument that is treated as retired by the pro_rata prepayment sec_1 f provides that for purposes of sec_1_1275-2 a pro_rata prepayment is a payment on a debt_instrument made prior to maturity that i is not made pursuant to the instrument’s payment schedule including a payment schedule determined under sec_1_1272-1 and ii results in a substantially pro_rata reduction of each payment remaining to be paid on the instrument a straightforward extension of sec_1_1275-2 to pro_rata separations allocates the adjusted_issue_price holder’s adjusted_basis and accrued but unpaid oid of the aggregated note between cn and sn in the same way as sec_1_1275-2 under this extension a pro_rata separation of a debt_instrument is a substantially pro_rata separation of each payment remaining to be paid on the instrument a pro_rata prepayment on a debt_instrument produces the same result as a pro_rata separation of the instrument followed by the retirement of one of the resulting debt instruments the separation of the aggregated note into cn and sn qualifies as a pro_rata separation after aggregation cn and sn are treated as a single debt_instrument for purposes of the oid rules for this aggregated note corresponding payments on cn the separations of the payments on the aggregated note are substantially pro tam-148343-03 and sn must be aggregated with the result that all of the remaining payments on the aggregated note are separated when the aggregated note is separated into cn and sn it remains to be shown that the separations of those payments are substantially pro_rata rata with respect to amount even though cn is convertible and sn is subordinated the oid rules generally disregard convertibility and default risk sec_1_1272-1 provides in part that a debt_instrument does not provide for an alternative payment schedule merely because there is a possibility of impairment of a payment or payments by insolvency default or similar circumstances sec_1_1272-1 provides in part that for purposes of sec_1272 an option is ignored if it is an option to convert a debt_instrument into the stock of the issuer sec_1_1273-1 provides in part that for purposes of determining whether interest is unconditionally payable the possibility of nonpayment due to default insolvency or similar circumstances or due to the exercise of a conversion option is ignored sec_1_1275-2 provides in part that for purposes of sec_1_1275-2 the possibility of impairment of a payment by insolvency default or similar circumstances is not a contingency when the convertibility of cn and the subordination of sn are disregarded the separations of the payments on the aggregated note into the payments on cn and sn are substantially pro_rata thus the separation of the aggregated note into cn and sn is a pro_rata separation provided that it is appropriate to disregard convertibility and default risk for purposes of the pro_rata separation rule it is appropriate to disregard convertibility and default risk when applying the pro_rata separation rule to an aggregated debt_instrument because the aggregation rule in effect disregards convertibility and default risk as stated previously in cases involving a single issuer and a single holder the aggregation rule is an automatic rule subject_to only two exceptions those exceptions refer to circumstances in which an established market or an unrelated purchaser provides evidence of fair_market_value that is independent of the issuer and the holder in all other cases the aggregation rule makes no effort to determine the actual fair market values of the debt instruments but simply aggregates the oid accruals on the aggregated debt_instrument generally are equal to the sums of the separate oid accruals that would have been produced if the issue prices of the separate debt instruments were set equal to the present values of all of their principal and interest payments using the yield_to_maturity of the aggregated debt_instrument to compute present values under the oid rules convertibility and default risk generally are disregarded in the determination of payment schedules and yields to maturity thus the aggregation rule in effect computes oid accruals by using present_value as a substitute for fair_market_value those present values are determined using a single yield obtained from the aggregated debt_instrument instead of a yield curve and disregarding the effects of convertibility and default risk in the determination of that yield we conclude that the adjusted_issue_price adjusted_basis and accrued but unpaid oid on the aggregated note can be properly allocated between cn and sn tam-148343-03 according to the pro_rata separation rule and that such an allocation is consistent with the principles of the oid rules caveat s a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 provides that it may not be used or cited as precedent
